

115 HR 5085 IH: Don’t Break Up the T-Band Act of 2018
U.S. House of Representatives
2018-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5085IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2018Mr. Engel (for himself, Mr. Zeldin, and Mr. King of New York) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo repeal the section of the Middle Class Tax Relief and Job Creation Act of 2012 that requires the
			 Federal Communications Commission to reallocate and auction the T-Band
			 spectrum.
	
 1.Short titleThis Act may be cited as the Don’t Break Up the T-Band Act of 2018. 2.Repeal of requirement to reallocate and auction T-Band spectrum (a)RepealSection 6103 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1413) is repealed.
 (b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by striking the item relating to section 6103.
			